DETAILED ACTION
	This Office action is in response to amendment received July 6, 2021 and August 10, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  those steps that are included in a nanoimprint lithographic process to form a pattern as stated in the preamble of the claim, as supported in the specification as originally filed.  These steps include positioning a film between the surface of a template and the substrate, irradiating or heating the film to cure it, separating the template and the pattern forming material to leave a patterned image on the substrate, etc.
Correction is necessary to overcome the rejection.

Claim 24 is indefinite as the organometal compound “supplied” after the patterning process in line 17 of claim 24 contradicts the listed absorption step wherein the organometal compound is absorbed into the pattern forming material after it is film formation process.
Claims 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites that the organometal compound is supplied after the pattern formation material is patterned. However the order of the listed method step shows that the organometal is involved in an absorption process after the film formation process is performed and before the patterning process of patterning is performed.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102 (a) as being clearly anticipated by CARTER et al (2009/0011141).

    PNG
    media_image1.png
    631
    657
    media_image1.png
    Greyscale

CARTER et al anticipates the claimed invention at Example 1 on page 7, par. [0055] – [0059], wherein the relevant parts are shown here:

    PNG
    media_image2.png
    746
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    418
    media_image3.png
    Greyscale

CARTER et al report a puddle of 3-methacryloxypropyltrimethoxysilane applied to the entire PHEMA surface wherein the silicon is seen as the claimed organometallic compound which absorbs into the photopolymer resin like the method as reported in claim 1.  As a Group 14 element, the silicon is seen to be the same group as metals, germanium, tin and lead.  Further an ethoxylated bisphenol A dimethacrylate which meets the claimed first monomer having first and second end groups which are acrylic groups is reported in the example.  
Example 1 discloses a nanoprinting process meeting the claimed process recited in claim 3.
The limitation in line 27 of claim 24 wherein the organometal compound is supplied after the patterning process contradicts the absorption process wherein the absorption process is performed after the film formation process as recited in lines 4-6.  The claim is interpreted based on the initial absorption step, giving no weight to the indefinite step of line 27.  Correction is necessary.
None of the claims above are allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CARTER et al (2009/0011141).
The claimed invention has been recited above and is included by reference:
CARTER et al has been reported above, however the reference lacks the use of a triacrylate monomer in the working example, a heating process as recited in claim 12, and the etching with an ingredient having fluorine, chlorine and carbon.
Paragraph [0033] report the suitable monomers which include triacrylate monomers as seen here:
    PNG
    media_image4.png
    829
    411
    media_image4.png
    Greyscale

And paragraph [0037] report the use of thermal or photochemical polymerization of the composition containing the monomers.
prima facie obvious to one or ordinary skill in the art at the time of the invention to use any of the monomers components such as a trimethylolpropane (trimethacrylate) in Example 1 for the polymerizable composition and thermally heat the composition for polymerization while etching with an appropriate plasma to include CF4 and other conventional etching formulations for nanoimprint lithography reported in CARTER et al with the reasonable expectation of success in imprinting lithography without strong solvents.
The limitation in line 27 of claim 24 wherein the organometal compound is supplied after the patterning process contradicts the absorption process wherein the absorption process is performed after the film formation process as recited in lines 4-6.  The claim is interpreted based on the initial absorption step, giving no weight to the indefinite step of line 27.  Correction is necessary.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references of record lack the claimed trimethyl aluminum metal absorbing compound as recited in claim 20.
Claims 3-19 would been seen as allowable upon correction of the 35 U.S.C. 112 issues above.
None of the prior art of record disclose the pattern formation method using the specified organometals as claimed in claim 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-0661. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
November 19, 2021